Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 02/07/2022 has been entered and fully considered. 
Claims 1,2,3,4,5 are pending, and fully considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4963165 (herein known as BLUME) in view of US 20170354918 (herein known as LIU).

With regard to claim 1, BLUME teaches a thin film composite gas separation membrane comprising , especially at abstract
 a polyether block amide copolymer coating layer, especially at abstract
 a "pore size of 1 micron or less" (within range of nanoporous) asymmetric support membrane, especially at abstract, c7In1-15
 with nano pores on a skin layer surface of the support membrane, especially at abstract, c7In1-15
 polyether block amide copolymer coating layer has a polar affinity (i.e. hydrophilic, hydro- means water, and water is polar), especially at c5ln10-12,c8ln15-20
 BLUME does not specifically teach gelatin polymers inside nanopores on the skin layer surface of the support membrane
But, LIU teaches and gelatin polymers inside nanopores on the skin layer surface of the support membrane, especially at para 14 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine BLUME with gelatin polymers inside nanopores on the skin layer surface of the support membrane of LIU, since LIU stated "improved the adhesion between the relatively hydrophilic, very small pore, nanoporous support membrane and the thin, nonporous, hydrophilic polymer layer coated on the support membrane", especially at para 28

With regard to claim 2, BLUME teaches
 wherein said nanoporous asymmetric support membrane comprises a polymeric membrane material selected from polysulfone,, especially at table 9, example 8,9

With regard to claim 3 and BLUME, LIU combination,
the claim limitation "wherein said gelatin polymer is a Type A gelatin derived from acid-cured tissue or a Type B gelatin derived from lime-cured tissue" is a product-by-process limitation, which is met by the gelatin disclosure of BLUME (already discussed), since the scope of the method of production of gelatin, does not sufficiently patentability differentiate the gelatin product, especially at  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

With regard to claim 4, BLUME teaches
 wherein said polyether block amide copolymer comprises a polyamide segment and a polyether segment, especially at abstract

With regard to claim 5, BLUME teaches
 wherein said polyamide segment is a saturated aliphatic polyamide segment, especially at abstract


Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 3, particularly “In the Office Action dated November 10, 2021, claims 1-5 were rejected for obviousness. Applicants have argued for claims 1-5 without any amendments. Applicants have deleted withdrawn claims 6-18. Applicants respectfully request reconsideration and allowance of the claims pending in the application."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see following rebuttal(s), respectively.

Applicant argues at page(s) 3, particularly “Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 4963165 (herein known as BLUME) in view of US 20170354918 (herein known as LIU). Applicants respectfully traverse the rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see following rebuttal(s), respectively. 

Applicant argues at page(s) 3, particularly “Applicants submit that BLUME does not teach or suggest a nanoporous asymmetric support membrane. BLUME teaches a thin film composite gas separation membrane comprising a polyether block amide copolymer coating layer and a microporous support membrane. "
In response, respectfully, the Examiner does not find the argument persuasive.  BLUME teaches "asymmetric" support membrane, especially at abstract, c7In1-15

Applicant argues at page(s) 3, particularly “BLUME does not teach the use of nanoporous membrane with pore size ofless than 100 nm on the membrane skin layer surface as the support membrane. It is well known in the literature that a nanoporous membrane has pore sizes in the range of 1-100 nm. (see for example: Liu GQ, Zhao XS. Nanoporous Materials: Science and Engineering. Imperial College Press; London: 2003 and Wiley Interdiscip Rev Nanomed Nanobiotechnol. 2009; 1(5): 568-581. doi: 10.1002/wnan.50). "
page(s) 3, particularly “BLUME does not teach gelatin polymers inside nanopores on the skin layer surface of the support membrane. Liu teaches gelatin polymers inside nanopores on the skin layer surface of the support membrane, but in the absence of teaching of a nanoporous asymmetric support membrane in BLUME, it would have not been obvious to one of ordinary skill in the art to combine BLUME with gelatin polymers inside the nanopores of nanoporous PAN support membrane to achieve the claimed membrane having high H2S permeance and high H2S/CH4 selectivity.
page(s) 3, particularly “Therefore, Applicants submit that claim 1 is patentable over BLUME and Liu.
In response, respectfully, the Examiner does not find the argument persuasive.  First, BLUME teaches  a "pore size of 1 micron or less" (within range of nanoporous) asymmetric support membrane, especially at abstract, c7In1-15; A pore size less than 1 micron was already self-evident as reasonably within the nano- scale.
Secondly, WADUGE US 20180038001 A1 states "one or more nanopores may be created in the membrane. As used herein, a ' nanopore' is a pore having a diameter from about 0.3 nm to about 999 nm" at para 103  The BLUME teaching of  a "pore size of 1 micron or less" falls within the "about 999 nm" of WADUGE definition of a "nanopore" in a membrane.

Applicant argues at page(s) 3, particularly “Applicants respectfully request reconsideration and allowance of claim 1, and at least for the same reasons, claims 2-5 depending from claim 1 should also be found to be allowable."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776